Citation Nr: 1205714	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-48 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial compensable disability rating for a left wrist scar.

3.  Entitlement to service connection for left wrist, degenerative joint disease (DJD), as residuals of a gunshot wound.

4.  Entitlement to service connection for residuals of cold weather injury (frostbite) of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1959 to February 1962.

This appeal to the Board of Veterans' Appeals (Board) is from June 2008, and January and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the June 2008 decision, the RO denied the Veteran's claims for service connection for residuals of frostbite, in the left and right lower and upper extremities; and also granted the Veteran's claim for service connection for a scar of the left wrist and assigned an initial 0 percent rating, effective August 7, 2007.  The Veteran appealed for a higher initial rating for the left wrist scar.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  The RO, in the January 2009 rating decision, denied an initial compensable rating for the left wrist scar, and denied an additional claim for service connection for DJD of the left wrist, claimed as residuals of a gunshot wound.  Also, in the May 2009 rating decision, the RO denied the Veteran's claim for a TDIU.

The RO scheduled a Travel Board hearing for June 2011, but the Veteran then withdrew the hearing request in writing.  See 38 C.F.R. § 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

VA Outpatient Treatment Records

There may be outstanding VA outpatient treatment records that the AMC must attempt to obtain.  The last available VA treatment records are from the West Palm Beach, Florida VA Medical Center (VAMC), dated from March 1997 to August 2008, as well as from other VA facilities from April 2003 to June 2007.  
Notably, the Veteran has indicated he has even older, outstanding medical records at the VA hospital in Riviera Beach, Florida.  See August 2010 substantive appeal (VA Form 9).  There are also indications of continuing treatment at that or another VA facility; while filing his April 2009 TDIU claim (VA Form 21-8940), he asserted care by a VA doctor for frost bite and a bullet wound in the past 12-months.  He again noted recent VA treatment statements dated in June and July 2009.  He even asked that VA obtain those records.  Moreover, in a report dated in April 2009, Dr. R.A., his private provider in West Palm Beach, Florida, indicated he was asked to evaluate his bilateral hand condition at the request of an unspecified VAMC.  Such also suggests ongoing treatment at a VA facility.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, including at any VA facility in Riviera Beach, Florida and/or at West Palm Beach VAMC.

Social Security Administration (SSA) Records

A remand is also necessary to obtain any outstanding SSA disability records.  In statements dated in June 2008 and December 2009, the Veteran has stated he is "living on a small S.S. check."  This raises the possibility of outstanding SSA disability records that may be pertinent to his claims on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Obtain any of the Veteran's outstanding treatment records at the VA facility in Riviera Beach, Florida, especially including any dated before March 1997, and since August 2008.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities, including the West Palm Beach VA Medical Center (VAMC).  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record. 

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



